DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Response to Arguments
Applicant’s arguments, see arguments, filed 02/17/2021, with respect to claims 1-6, 9, 11-13, 16-21, 23 and 36 have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn in light of the newly amended claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Evan Perry (Reg No. 62, 190) on 04/13/2021.



Claim 1 (currently amended) A digital camera comprising: a control circuit that operatively controls the digital camera to:
track movement of an actor within video frames captured by the digital camera, wherein the control circuit tracks movement of the actor by tracking movement of a plurality of feature points within the video frames that correspond to the actor; 
determine that the actor has moved inside the boundaries of a trigger area defined on a viewfinder of the digital camera; 
wherein a user of the digital camera defines the trigger area on the viewfinder of the digital camera through a user input; and
initiate slow-motion video capture in response to the determination that the actor, as captured in the video frames, has moved inside the boundaries of the trigger area.
Claim 2 (canceled).
Claims 3-6 (previously presented).
Claims 7-8 (canceled).
Claim 9 (previously presented).
Claim 10 (canceled).
Claims 11-13 (previously presented).
Claims 14-15 (canceled).
Claims 16-20 (previously presented).
Claim 21 (currently amended) A method carried out on a digital camera, the method comprising the steps of: 
tracking movement of an actor within video frames captured by the digital camera, wherein tracking movement of the actor includes tracking movement of a plurality of feature points within the video frames that correspond to the actor; 

wherein a user of the digital camera defines the trigger area on the viewfinder of the digital camera through a user input; and
initiating slow-motion video capture in response to the determination that the actor, as captured in the video frames, has moved inside the boundaries of the trigger area.
Claim 22 (canceled).
Claim 23 (previously presented).
Claims 24-35 (canceled).
Claim 36 (previously presented).
Claims 37-40 (canceled).
Reasons for Allowance

Claims 1, 3-6, 9, 11-13, 16-21, 23 and 36 are allowed.
Claims 2, 7-8, 10, 14-15, 22, 24-35 and 37-40 are cancelled.
The following is an examiner’s statement of reasons for allowance: The prior arts of record individually nor in combination explicitly disclose determine that the actor has moved inside the boundaries of a trigger area defined on a viewfinder of the digital camera, wherein the user of the digital camera defines the trigger area on the viewfinder of the digital camera through a user input and initiate slow-motion video capture in response to the determination that the actor, as captured in the video frames, has moved inside the boundaries of the trigger area, when taken in the environment of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TALHA M NAWAZ/            Primary Examiner, Art Unit 2483